Case 5:18-cv-01116-D Document 35 Filed 11/14/19 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT NOV 14 2019
FOR THE WESTERN DISTRICT OF OKLAHOMA

 
 
 

CARMELITA REEDE

WE DIST. OKLA.
U.S. DIST. COURT, WESTERN DIST ONY
MICAHEL C. WASHINGTON, Ue ean EP
Plaintiff,
Vv. Case No. CIV-18-1116-D

TIMOTHY ROGERS,

MICHAEL GILLESPIE,

TACI SIMPSON,

BAY BAUMAN,

THE CITY OF OKLAHOMA CITY,

POLICE CHIEF BILL CITTY,

LT.RODGERS,

OFFICER H. BENNETT,

OFFICER J. BUSCH,

OFFICER G. BELL,
Defendants.

MOTION FOR ORDER ON SUMMARY JUDGMENT FILED BY PLAINTIFF
MICHAEL C. WASHINGTON AS TO DEFENDANT KAY BAUMAN

COMES NOW the Plaintiff, Michael C. Washington, Chief Paralegal, once again moving this Court
issue an Order on his Motion for Summary Judgment as it relates to Defendant Kay Bauman and as
follows:

On May 6, 2019, Plaintiff filed a Motion for Summary Judgment against Bauman [Doc. No.7]. On
May 28, 2019, Defendant Kay Bauman filed her brief in opposition to the motion for
summary judgment. [Doc. No. 28].

To date this court has only dealt with the Motion to Dismiss of Defendants Bennett, Bell and Busch’s
Motion to Dismiss and Plaintiff's Motion for Summary Judgment, finding in favor of Defendants. [Doc.
34].

Plaintiff's Motion for Summary Judgment as to Defendant Kay Bauman has been pending in this

Court for over six (6) months and Plaintiff is entitled to finality and peace.
Case 5:18-cv-01116-D Document 35 Filed 11/14/19 Page 2 of 2

Wherefore, preemies considered, Plaintiff urges this Court to enter an Order in his on the Motion
for Summary Judgment filed on May 6, 2019 and that said Order be classified as final so that he may file
an appeal to the Order the Court entered granting Defendants Busch, Bell and Bennett's Motion to
Dismiss for failure to state a claim for which relief can be granted. [Doc. No. 34].

Respectfully submitted,

7 \I\ | “sy
Pr We : C
Michael é Washington
Chief paralegal
P.O. Box 53153
Oklahoma City, Oklahoma 73152
(405) 882-6478

   

CERTIFICATE OF MAILING
On this 14" day of November, 2019, a true and correct copy of the foregoing was mailed, postage
paid, to:

F. Thomas Cordell, OBA #1912

Attorney at Law

201 N. 4" Street oe,
P. O. Box 533 Ly | taf \
Chickasha, Oklahoma 73023 Ce WY | \ 0)
(405) 224-0237 Michael C: Washington
